                     UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

UNITED STATES OF AMERICA,
                                                           DOCKET NO. 3:03cr181

             V.                                                    ORDER

ROBERT ANTHONY THOMPSON


  This MATTER is before the Court on Defendant’s Motion to Reduce Sentence re. First Step
Act (Doc. No. 398 & 386).

   The defendant is out of protective custody of the Federal Bureau of Prisons. Therefore, IT IS
ORDERED, that Defendants Motion to Reduce Sentence re. First Step Act (Doc. No. 398 &386)
are DENIED AS MOOT.

IT IS FURTHER ORDERED that the Court;s Order (Doc. No. 406 ) is VACATED.

IT IS SO ORDERED.
                                      Signed: September 15, 2021




     Case 3:03-cr-00181-FDW-DCK Document 407 Filed 09/15/21 Page 1 of 1
